Citation Nr: 0729869	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-02 365	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss 
disability, prior to April 19, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
hearing loss disability, from April 19, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1978 to March 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  During the pendency of the 
appeal, the claims folder was transferred to the Cleveland, 
Ohio RO.

The veteran's claim for an increased rating for the 
disability at issue was received in July 2004.  The October 
2004 rating decision on appeal continued a noncompensable 
evaluation for the disability at issue.  In March 2006, the 
veteran testified at an in-person hearing before a Decision 
Review Officer (DRO) at the local RO.  By a decision in June 
2006, the DRO granted an increased 20 percent evaluation for 
the disability at issue, effective from April 19, 2006.


FINDING OF FACT

On August 30, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through the RO, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


